Opinion issued May 16, 2017




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-17-00281-CR
                          ———————————
                    OSCAR EDWARD MEZA, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 182nd District Court
                          Harris County, Texas
                      Trial Court Case No. 1363191


                         MEMORANDUM OPINION
      Appellant, Oscar Edward Meza, pleaded guilty to the first-degree felony

offense of fraudulent use of identifying information, with the agreed punishment

recommendation that he receive eight years’ confinement and that the State would
dismiss his other cases.1 On July 12, 2013, in accordance with the terms of his plea

bargain with the State, the trial court found appellant guilty and assessed his

punishment at eight years’ confinement.2 Appellant did not file his pro se notice of

appeal until April 6, 2017. The trial court appointed appellate counsel for appellant.

We dismiss this appeal for want of jurisdiction.

      A criminal defendant’s notice of appeal must be filed within thirty days after

the sentence is imposed, if the defendant has not filed a motion for new trial. See

TEX. R. APP. P. 26.2(a)(1). A notice of appeal that complies with the requirements

of rule 26 is essential to vest the court of appeals with jurisdiction. See Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,

522–23 (Tex. Crim. App. 1996). If an appeal is not timely perfected, a court of

appeals does not obtain jurisdiction to address the merits of the appeal. See Slaton,
981 S.W.2d at 210.

      Here, the trial court signed appellant’s judgment of conviction on July 12,

2013, and imposed the sentence on that date. Appellant did not timely file a motion

for new trial or an extension of time to file a notice of appeal, making his notice of

appeal due by August 12, 2013. See TEX. R. APP. P. 4.1(a), 26.2(a)(1). Appellant’s

notice of appeal was not filed until April 6, 2017, more than three and one-half years


1
      See TEX. PENAL CODE ANN. § 32.51(b)(1), (b-1)(1), (c)(4) (West 2013).
2
      See TEX. PENAL CODE ANN. § 12.32(a) (West 2009).
                                          2
after the judgment was signed. Thus, under these circumstances, we can take no

action other than to dismiss this appeal for want of jurisdiction.3 See Slaton, 981
S.W.2d at 210; Olivo, 918 S.W.2d at 526.

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss any pending motions as moot.

                                     PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




3
      Moreover, even if appellant had timely appealed, this appeal must be dismissed
      because the trial court’s certification stated that this was a plea-bargained case and
      that he had no right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). The clerk’s
      record, filed in this Court on April 24, 2017, supports the trial court’s certification.
      See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
                                             3